Citation Nr: 0014584	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-01 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active qualifying service in the United 
States Armed Forces of the Far East (USAFFE) from December 
1941 to January 1943 and from May 1945 to June 1946.  He was 
a prisoner of war (POW) of the Japanese Government from May 
1942 to January 1943.

This appeal arose from a July 1998 rating decision of the 
Department of veterans Affairs (VA) Regional Office in 
Manila, Philippines (the RO) which denied the appellant's 
claim s of entitlement to service connection for the cause of 
the veteran's death and for accrued benefits.  The appellant 
filed an appeal only as to the death claim.  The Board notes 
in passing that the accrued benefits claim was filed over 13 
years after the veteran's death and that the law and 
regulations require accrued benefits claims to be filed with 
one year after a veteran's death.  See 38 U.S.C.A. § 5121(c) 
(West 1991); 38 C.F.R. § 3.1000 (19999).


FINDINGS OF FACT

1. The veteran died in November 1983 from bronchopneumonia 
due to cerebral vascular thrombosis. 

2. At the time of the veteran's death, service connection was 
not in effect for any disability.

3. The record contains no competent medical evidence of 
cardiovascular or similar disorder during or within one year 
after the veteran's service and there is no competent medical 
evidence of a nexus between the cause of the veteran's death 
and his military service, to include his POW experience.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was caused by 
one or more incidents of his military service, and that 
service connection for the cause of death should therefore be 
granted.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

With this requirement of law, and in light of the appellant's 
contentions, a brief factual review of evidence of record as 
found in the appellant's claims folder would be helpful to an 
understanding of the Board's decision.  The Board will then 
review the applicable law in the context of its disposition 
of the appellant's claim.  

The Generally Applicable Law

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Presumptive Service Connection - Prisoners of War

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service: avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states 
and dysthymic disorder (or depressive neurosis). 38 C.F.R. § 
3.309(c) (1999).

Service connection - cause of death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 
§ 3.312(c) (1999).

The Well-Grounded Claim Requirement/Duty to Assist/Standard 
of Proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that VA has a duty to 
assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).  

In ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Factual Background

The veteran's pre-separation affidavit reflects that he 
reported that he had two periods of malaria, but no 
cardiovascular complaints, symptoms or diagnoses.  A May 1946 
report of physical examination conducted prior to his 
discharge reflects that the veteran's cardiovascular system 
was noted to be normal, and his blood pressure was 110/70.  

The record reflects that in May 1972, the veteran first 
sought service connection for disorders claimed to have been 
incurred in service.  Specifically, the veteran claimed to 
have incurred beriberi, heart disease, avitaminosis, chronic 
dysentery and malaria.  In support of this effort, the 
appellant submitted an August 1972 affidavit from an official 
of the V.L. Hospital, reflecting that he was admitted in 1965 
for a cerebral thrombosis.  Upon the RO's request for 
information from the veteran that his disorder had been 
incurred during the time of his incarceration by the Japanese 
Government, the veteran did not respond.  The RO took no 
further action on the claims.

The veteran died in November 1983.  The certificate of death 
reflects that the immediate cause of death was 
bronchopneumonia, due to cerebral vascular thrombosis.   

In due course of development of the appellant's claim, a 
certification was received in June 1998 from the V.L. 
Hospital reflecting that the veteran had been admitted for 
treatment, as was previously reported in 1965.  Specific 
treatment records were unavailable, having been "destroyed 
by natural/physical calamities."    

Analysis

The Board has carefully considered all evidence submitted in 
support of the claim and presumed it credible.  Having done 
so, the Board finds that the appellant has not submitted a 
well-grounded claim.  

The initial prong of the Caluza/Ramey analysis, evidence of 
the veteran's death, has been met by the appellant's 
submission of the death certificate.  However, the record is 
lacking as to the second and third prongs, a service-
connected disease or injury and medical nexus evidence.

The critical inquiries in this matter are whether the veteran 
sustained any disease or disorder that may be directly or 
presumptively linked to his service as a member of the USAFFE 
and if so, whether that disorder caused his death within the 
meaning of law.  

The record does not reflect, and the appellant evidently does 
not contend, that the veteran's cerebrovascular thrombosis 
existed during his USAFFE service or to a compensable degree 
within one year thereafter, that is by July 1947.  To the 
extent that the appellant is contending that his Philippine 
Army service after that time should be considered, see 
38 U.S.C.A. § 107(a) [service before July 1, 1946 in the 
organized military forces of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, is cognizable active 
military service for certain classes of service-connected 
compensation].  The veteran's Philippine Army service from 
July 1946 to December 1965 is therefore not qualifying 
service for the matter under consideration.  

The record reflects that at the time of the veteran's death, 
service connection was not in effect for any disorder.  The 
veteran sought service connection in May 1972 for certain 
disorders that are presumptively established as related to 
POW status, including beriberi.  However, his claim was 
deemed to be abandoned due to the veteran's failure to 
provide substantiating information that he had the diseases 
in question.  See 38 C.F.R. § 3.309(c) (1999).  There was 
then, and there are now, of record no diagnoses that the 
veteran had any of the presumptively linked disorders at the 
time of his death.  In particular, the record does not 
reflect that the veteran was diagnosed to have beriberi or 
beriberi heart disease.

With respect to medical nexus evidence, no medical 
professional has opined as to any cause of the cerebral 
thrombosis.  In particular, there is no evidence that the 
veteran's fatal illness was linked to alleged beriberi or to 
one of the other prisoner of war presumptive disorders.  Nor 
does the record reflect any evidence from a competent medical 
professional suggesting that the veteran's death was due to 
any incident of his qualifying military service with USAFFE.  

Although the appellant has argued that a connection exists 
between the veteran's service and his death, it is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and her opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).    

In summary, for the reasons and bases discussed above, the 
Board has concluded that the appellant's claim is not well 
grounded.  The benefits sought on appeal are accordingly 
denied.


Additional comments

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render this 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet.App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); see 
also generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
[observing in part that when it is alleged that there is 
specific evidence in existence that would manifestly well 
ground a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application."]  


ORDER

A well-grounded claim not having been presented, the appeal 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

